Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Akuzawa et la. (US 2020/0385171, hereinafter “Akuzawa”) in combination with Kitora et al. (US 2018/0370671, hereinafter “Kitora”), does not disclose a delamination container made of a synthetic resin and formed by blow molding a preform assembly in which an inner preform in incorporated inside an outer preform, the delamination container comprising: an outer body including a tubular outer mouth portion and a bottomed tubular barrel portion connected to the outer mouth portion; an inner layer body including a tubular inner mouth portion fixed to an inner side of the outer mouth portion, and a containing portion separably laminated on the inner surface of the barrel portion and capable of volume-reduction deformation; an outside air introduction port for introducing outside air between the outer layer body and inner layer body; and a plurality of protrusions integrally provided in an upper end part of the barrel portion at intervals in a circumferential direction centering on an axial center of the outer mouth portion, the plurality of protrusions each projecting from an outer surface of the barrel portion and being recessed with respect to the inner surface of the barrel portion.
Akuzawa disclose a dual-structure container that has an inner bag container and an outer container obtained by simultaneous stretch-blow molding according to a stack preform method using an inner bag container preform and an outer container preform. Akuzawa discloses contraction-control grooves that are formed on the outer surface of the body [0072]. The contraction-control grooves 10 are projecting from an outer surface and recessed with respect to the inner surface of the barrel portion [fig. 1 and fig. 2]. The grooves are formed on the lower half of the barrel portion of the preform. Once molded into a container the grooves become thin portions that extend like strips in the axial direction [0079]. Thus, the examiner and one of ordinary skill in the art would not consider the formed strips on the container to be the protrusions integrally provided in an upper end part of the barrel portion at intervals in a circumferential direction centering on an axial center of the outer mouth portion, the plurality of protrusions each projecting from an outer surface of the barrel portion and being recessed with respect to the inner surface of the barrel portion. 
Kitora discloses a double walled container with an inner layer body is contracted by negative pressure suction and is separated entirely from the outer layer body [0039], thus a delamination container. The container comprises protrusions that are formed on the mouth [0031]. The protrusions are engaging protrusions which is an engaging part for plugging the mouth with a dispensing tool, which comes into undercut engagement [0031]. The protrusions are not formed on upper end part of the barrel portion of the container. It would not be obvious to utilize the protrusions on the upper end part of the barrel portion of the container because the protrusions are for engaging the dispensing tool on the mouth of the container and would not be able to function as such on the upper end part of the barrel portion of the container.
The prior art does not display protrusions that are integrally provided in the upper end part of the barrel portion at intervals in a circumferential direction centering on an axial center of the outer mouth portion of a delamination container and it would not be obvious to include them as stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782